Per Curiam.
Appellant challenges the trial court's award of attorney's fees to appellee and the trial court's order denying his motion to disqualify their child's counselor. We reverse the trial court's award of attorney's fees because the trial court did not determine appellee's need or appellant's ability to pay prior to deciding that appellee was entitled to fees. Routh v. Thompson , 82 So.3d 157, 158 (Fla. 2d DCA 2012). We affirm the trial court's order denying appellant's motion to disqualify the child's counselor without comment.
AFFIRMED IN PART and REVERSED IN PART.
B.L. Thomas, C.J., and Wolf and Ray, JJ., concur.